OPINION — AG — ** FIRE DEPARTMENT CHIEF — QUALIFICATIONS ** THE CHIEF OF ANY PAID FIRE DEPARTMENT MUST BE DISQUALIFIED FROM SERVING AS SUCH CHIEF WHERE HE LACKS THREE(3) YEARS ACTUAL EXPERIENCE AS A PAID FIREMAN. METHOD OF REMOVAL IS TO BE DETERMINED BY THE PROVISIONS OF THE CITY CHARTER, OR, IF THE CITY GOVERNMENT IS ONE OF THE STATUTORY FORM, BY THE APPOINTING AUTHORITY. (REMOVAL, OUSTER, MUNICIPALITY, CITY EMPLOYEE, OFFICER, QUALIFICATIONS) CITE: 11 Ohio St. 332 [11-332], 11 Ohio St. 332 [11-332] (ODIE A. NANCE) ** SEE: OPINION NO. 75-139 (1975) **